Original Prohibition Proceeding Ordered that the writ of prohibition heretofore issued herein on September 10, 1970, be and the same is hereby made permanent ; COMPTON, Chief Justice, and WATSON, SISK and McKENNA, Justices, concurring; TACKETT, Justice, dissenting, being for the proposition that the writ should be made permanent on the second count, and quashed on the first count of the petition. Further ordered that the Temporary Restraining Orders and Orders to Show Cause issued by the Hon. Kermit E. Nash on September 1, 1970 and September 9, 1970, respectively, be and the same are hereby vacated and set aside; COMPTON, Chief Justice, and WATSON, SISK and Mc-KENNA, Justices, concurring; TACKETT, Justice, dissenting, being for the proposition that the orders to show cause with respect to the reinstatement should stand, and that portion of the orders dealing with the restraining and enjoining of the Property Appraisal Department should be vacated and set aside. For opinion see 82 N.M. 279, 480 P.2d 169.